Citation Nr: 0804890	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain, status post compression fracture T11 with 
fusion of T10-12.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
2002.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which granted service connection for 
lumbar strain, status post compression fracture T11 with 
fusion of T10-12 and assigned a 10 percent evaluation 
effective October 1, 2002.  During the course of this appeal, 
the claims folder was transferred to the RO in Atlanta, 
Georgia.

On the veteran's June 2005 substantive appeal (VA Form 9), 
the veteran indicated that she only wished to appeal the 
assignment of a 10 percent evaluation for lumbar strain, 
status post compression fracture.  Thus, issues of 
entitlement to an increased evaluation for degenerative disc 
disease and arthritis of the cervical spine, and left C-7 
radiculopathy (minor extremity) are not currently on appeal.

The veteran testified at an August 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran's last VA contract examination (QTC Medical 
Services) was completed in November 2004.  During an August 
2007 Board hearing, the veteran indicated that her lumbar 
strain, status post compression fracture had worsened, and 
that her range of motion had decreased.  The veteran's 
representative had indicated that he wished to have a new VA 
examination to assess the current severity of the veteran's 
symptomatology.  In order to assure due process, this case is 
remanded for a new VA examination to determine the current 
level of the veteran's disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  During 
her August 2007 Board hearing, the veteran indicated that she 
continued to receive treatment for her back from Dr. J.R.M.; 
she indicated that she had submitted medical release 
authorizations so that VA could contact Dr. J.R.M. for 
medical records.  At the time of the hearing, the veteran 
submitted additional treatment records from Dr. J.R.M. dated 
from November 2003 to November 2006.  The RO should obtain 
any outstanding medical records from Dr. J.R.M. and should 
associate them with the claims file.  

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In the present 
appeal, the RO can cure any deficiency with respect to VCAA 
notice on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After securing updated release forms, 
if necessary, the RO should obtain any 
outstanding medical records from Dr. 
J.R.M. and should associate them with the 
claims file.  All private treatment 
records should be requested directly from 
the healthcare providers.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
must be added to the claims file.

3.  After obtaining the identified 
medical records, to the extent available, 
the veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the current level 
of disability due to her service-
connected lumbar strain, status post 
compression fracture T11 with fusion of 
T10-12.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should set forth all orthopedic and 
neurological symptomatology associated 
with the veteran's service-connected back 
disability.

a). The neurology examination should 
identify all neurological manifestations 
and symptomatology and offer an opinion 
as to whether the veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected lumbar spine 
disability.

b). The orthopedic examination should 
include range of motion testing of the 
lumbar spine (expressed in degrees).  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
veteran likely experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

c). The examiner should render findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS) and 
specifically, comment as to the existence 
and frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should specifically indicate 
the frequency of such incapacitating 
episodes over the previous 12 month 
period.  

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefit sought is not granted, the 
RO should furnish the veteran and her 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
